The Attorney             General of Texas
                                                            December 18.1981
MARK WHITE
Attorney General


Supreme      Court Building
                                          Mr. W. P. Dams, Jr.                    Opinion No. MW-411
P. 0. BOX 12646                           Chairman
Austin,    TX. 76711                      State Board of Insurance               Re: Whether reports regarding
5121475-2501                              1110 San Jacinto                       financial      affairs     of
Telex    9101874-1367                                                            organization chartered under
                                          Austin, Texas   78786
Telecopier     51214750266
                                                                                 chapter 20, Texas Insurance
                                                                                 Code, are public
1607   Main    St., Suite    1400
Dallas,  TX.     75201                    Dear Mr. Dams:
21417428944

                                               You have requested our opinion under the Open Records Act,
4924 Alberta       Ave.. Suite      160   article 6252-17~~. V.T.C.S., as to whether reports regarding the
El Paso, TX.       79905                  financial affairs of a group hospital service plan are available to
Q15/533-3464                              the public.

1220 Dallas Ave., Suite            202
                                               Chapter 20 of the Texas Insurance Code provides that certain
Houston,    TX. 77002                     persons may apply for a corporate charter:
713/6500666
                                                   for the purpose of establishing, maintaining and
                                                   operating a nonprofit hospital service plan,
606 Broadway.        Suite   312
Lubbock,     TX.    79401
                                                   whereby hospital care may be provided by said
6061747-5236                                       corporation through an established hospital or
                                                   hospitals, and sanitariums with which it has
                                                   contracted for such care, as is hereinafter
4309 N. Tenth, Suite         S
                                                   defined.
McAllen,    TX. 76501
51216624547
                                          Ins. Code art. 20.01. Corporations organized under chapter 20 are
                                          "under the direct supervision of the Board of Insurance." Ins. Code
200 Main Plaza, Suite 400                 art. 20.02.
San Antonio,  TX. 76205
5121225.4191
                                               section 3(a)(12) of the Open Records Act excepts from disclosure:

An Equal       OppOrtunityI                         information   contained   in     or    related to
Affirmative      Action     Employer                examination, operating or      condition reports
                                                    prepared by, on behalf of, or for the use of an
                                                    agency   responsible  for    the    regulation or
                                                    supervision of financial institutions, and/or
                                                    securities, as that term is defined in the Texas
                                                    Securities Act.




                                                                     p. 1402
Mr. W. P. Dave*, Jr. - Page 2      (Mw-411)




In Open Records Decision No. 158 (1977), this office held that a
chapter 20 organization was not a "financial institution" for purposes
of section 3(a)(12) because, inter alia, it was not the kind of
"insurance company" which the legislature intended to include in
section 3(a)(12). The opinion noted that the legislature intended to
include insurance companies regulated by the State Board of Insurance
within the term "financial institutions" in section 3(a)(12). The
conclusion with respect to chapter 20 organizations was based:

          on Insurance Code provisions that describe the
          purpose of the g=ow       hospital service and
          distinguish it from insurance companies. Article
          20.09 of the Insurance Code states that 'such
         .corporations... shall not be construed as being
          engaged in the business of insurance under the
          laws of this State.'

        Following the issuance of Open Records Decision No. 158, article
20.09 was amended and the referenced provision omitted. Acts 1977,
65th Leg., ch. 383, §3, at 1038. In our opinion, the omission of that
portion of article 20.09, deeming chapter 20 organizations not to be
engaged in the business of insurance, indicates a legislative intent
to bring such organizations within the scope of the term "insurance
company." On the basis of the reasoning of Open Records Decision No.
158, if a chapter 20 organization may be considered an "insurance
company," it is also a "financial institution" for purposes of section
3(=)(12).     Accordingly, it is our view that all examination, operating
and condition reports regarding chapter 20 organizations are excepted
from disclosure under section 3(a)(12) of the Open Records Act.

                              SUMMARY

               Examination, operating, or condition reports
          prepared by, on behalf of, or for the use of the
          State Board of Insurance regarding an organization
          chartered under chapter 20 of the Texas Insurance
          Code are excepted from disclosure under section
          3(a)(12) of the Open Records Act, article
          6252-17a, V.T.C.S.




                                        M A-R K   WHITE
                                        Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General




                                   p. 1403
Mr. W. P. Daves, Jr. - Page 3   (MW-411)




RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Walter Davis
Rick Gilpin
Jim Moellinger




                                p. 1404